PER CURIAM:
Claimant First Virginia Bank-Blue Ridge brought this action to recover the value of a lien that it asserts that respondent failed to record on a title processed by respondent for a vehicle licensed in West Virginia. Claimant alleges that there was sufficient notice to respondent that claimant had a valid lien on the vehicle at issue in this claim and that the respondent’s negligent failure to list claimant’s lien on the title of said vehicle caused the claimant damages in the amount of $25,000.00. The Court is of the opinion to deny this claim for the reasons set forth below.
1. On August 15, 1997, Dick Myers Chevrolet-Geo, Inc. purchased a 1996 Chevrolet S-10 which is the vehicle later licensed in West Virginia and the subject matter of this claim.
2. On August 28, 1997, Dick Meyers Chevrolet-Geo, Inc. sold the same 1996 Chevrolet S-10 truck to Daniel L. Mathias for $21,354.64.
3. On August 28, 1997, Dick Meyers Chevrolet-Geo, Inc. also prepared a re-assignment of title to Daniel L. Mathias, listing as lien holder the claimant on a Commonwealth of Virginia re-assignment of title form. There is nothing in the record to demonstrate that a copy of the re-assignment of title was ever received by respondent.
4. On December 8, 1997, Daniel L. Mathias applied to respondent for a Certificate of Title to the same 1996 Chevrolet S-10 truck, listing South Branch Valley National Bank as the lienholder. Mr. Mathias did not list the claimant First Virginia Bank-Blue Ridge on this application for title. Respondent then issued a title to Mr. Mathias.
5. The claimant and respondent both show South Branch Valley National Bank as the titled lienholder which is correct based upon the evidence presented to the Court.
6. Nothing presented to the Court demonstrates that the respondent had notice of claimant’s lien when it issued the title at issue in this claim.
The Court, having reviewed the chronology of the documents filed in this claim, finds that the claimant has not met its burden of proof in demonstrating that respondent had sufficient documentation to be on notice that claimant had an existing lien on the vehicle at issue in this claim prior to its issuance of the Certificate of Title. Thus, claimant may not make a recovery in this claim.
In view of the foregoing, the Court is of the opinion to and does deny this claim.
Claim disallowed.